Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
This Office Action is in response to the Applicant’s Amendments and Arguments filed on 26 April 2021. This Action is made FINAL.
Claims 1 and 3-15 are pending for examination.  Claim 2 is cancelled.

Regarding the amendments to claim 1, the examiner finds support from original claim 2, now cancelled.
Regarding the amendments to claim 10, the examiner does not find sufficient support in paragraphs [0075] and [0076] of the specification. Neither paragraph [0075] nor [0076] recites determining “that travel control is not possible when a deviation between outside-world information and moving-body information at the time of travel control is greater than a threshold” or “permit a driver to set the threshold in advance, and set the threshold based on a driving behavior of a driver”. Claim 10 is therefore rejected under 35 U.S.C. §112(a) for introducing new matter, as outlined below. 

Regarding the objection to the specification, the examiner finds the amended abstract filed 04/26/2021 satisfactory. Objection to the abstract exceeding 150 words is withdrawn.

Regarding the Means plus function invocation under 35 U.S.C. §112(f), the examiner finds the amendments to claims 1 and 3-15 provide sufficient structure to overcome the means plus function at least one processor” in claim 1 provides sufficient structure, as a processor is a well-known structure within the art. However, the examiner would like to point out that, although applicant asserts that the term “controller” is a well-known structure, various claim limitations recite “a travel controller”, which is not a well-known structure to a person having ordinary skill in the art. Regardless, as claim 1 recites a processor, claims 1 and 3-15 do not invoke 35 U.S.C. §112(f).

Applicant’s arguments with respect to the rejection of claims 1-15 under 35 U.S.C. §103 have been fully considered but are not persuasive. In the remarks, Applicant argued that the limitations of original claim 2, now part of amended claim 1, are not taught by the prior art and that the prior art fails to teach the amended limitations of claim 10 (remarks, page 8). Specifically, Applicant argued:
Ferguson, which was cited for disclosing the features of claim 2, now incorporated into claim 1, fails to disclose this feature of claim 1. Ferguson generally discloses controlling a vehicle having inadequate map data, but does not disclose "determine whether a travelable range as an evaluation target satisfies a predetermined condition based on at least one of the operation, the outside-world information, and the moving-body information obtained during travel in the travelable range as the evaluation target, and determine that travel control is possible when the travelable range as the evaluation target satisfies the predetermined condition". (remarks, page 8, paragraph 3)
The dependent claims depend from claim 1, and are patentable for at least the same reasons, as well as for further patentable features recited therein. (remarks, page 8, paragraph 4)
Amended claim 10 recites "determine a travel control possibility based on the degree of the wobble, determine that travel control is not possible when a deviation between outside-world information and moving-body information at the time of travel control is greater than a threshold, permit a driver to set the threshold in advance, and set the threshold based on a driving behavior of a driver." Ferguson, which was relied on for disclosing the features of claim 10, fails to disclose permitting a driver to set the threshold in advance, or setting the threshold based on a driving behavior of a driver, in the context of claim 10. (remarks, page 8, paragraph 5 to page 9)
Examiner respectfully disagrees. 
Regarding point a, the combination of Hatano and Ferguson teach the limitations of original claim 2, now incorporated into amended claim 1. Specifically, Ferguson teaches “determine whether a travelable range as an evaluation target satisfies a predetermined condition based on at least one of the operation, the outside-world information, and the moving-body information obtained during travel in the travelable range as the evaluation target, and determine that travel control is possible when the travelable range as the evaluation target satisfies the predetermined condition” as shown in FIG. 1 and FIG. 3A. 
Ferguson teaches a computer system 112, which includes processor 113, that navigates autonomous vehicle 308 using map data and obtains sensor data from a sensor unit 310, indicative of the environment of the vehicle 308 as the vehicle 308 travels a route determined from the map data, i.e. outside-world information obtained during travel in the travelable range (Ferguson, see at least FIG. 1; FIG. 3A; Col 11, lines 3-5, 17-21). Ferguson further teaches that the computer system 112 evaluates the autonomous vehicle’s performance along the route by comparing the difference between the map data and the obtained sensor data to a threshold, i.e. determine whether a travelable range as an evaluation target satisfies a predetermined condition where the vehicle 308 autonomously navigating using the map data constitutes a travelable range, comparing the difference between the map and the sensor data constitutes the travelable range as an evaluation target, and determining if the difference between the map data and the sensor data remains below a threshold constitutes determining if the travelable range satisfies a predetermined condition (Ferguson, see at least FIG. 1; FIG. 3A; Col 11, lines 26-35). Therefore Ferguson teaches “determine whether a travelable range as an evaluation target satisfies a predetermined condition based on at least one of the operation, the outside-world information, and the moving-body information obtained during travel in the travelable range as the evaluation target
Ferguson goes on to teach that as long as the computer system 112 evaluates that the difference between the map data and the sensor data remains below a threshold, i.e. when the travelable range as the evaluation target satisfies the predetermined condition, that autonomous travel in a first autonomous mode is possible, i.e. determine that travel control is possible (Ferguson, see at least FIG. 1; FIG. 3A; Col 11, lines 29-34, 39-41). The computer system 112 determines that travel in the first autonomous mode is not possible when the difference between the map data and the sensor data exceeds a threshold, i.e. travel control is not possible when the travelable range as the evaluation target does not satisfy the predetermined condition (Ferguson, see at least FIG. 1; FIG. 3A; Col 11, lines 29-34, 39-41). Therefore, Ferguson teaches “and determine that travel control is possible when the travelable range as the evaluation target satisfies the predetermined condition”. 

Regarding point b, dependent claims depend from claim 1, and are not patentable for at least the same reasons outlined above, as well as for further reasons outlined below.

Regarding point c, the examiner submits that Ferguson teaches the amended claim limitation, at least in part, specifically “determine a travel control possibility based on the degree of the wobble, determine that travel control is not possible when a deviation between outside-world information and moving-body information at the time of travel control is greater than a threshold”. Ferguson teaches that the computer system 112 evaluates the autonomous vehicle’s performance along the route by comparing the difference between the map data and the obtained sensor data to a threshold, i.e. determine a travel control possibility based on the degree of the wobble, where evaluating the difference in the autonomous vehicle’s performance against the map data constitutes a degree of wobble, which determines if autonomous travel is possible (Ferguson, see at least FIG. 1; FIG. 3A; Col 11, lines 3-5, 17-21, 26-35). Ferguson goes on to teach the computer system 112 determines that continuing determine that travel control is not possible when a deviation between outside-world information and moving-body information at the time of travel control is greater than a threshold (Ferguson, see at least FIG. 1; FIG. 3A; Col 11, lines 29-34, 39-41). Therefore Ferguson teaches “determine a travel control possibility based on the degree of the wobble, determine that travel control is not possible when a deviation between outside-world information and moving-body information at the time of travel control is greater than a threshold”.

Therefore, the prior art teaches the amended limitations of claim 1 and the amended limitations, at least in part, of claim 10. 
Applicant’s arguments, with respect to the rejection under 35 U.S.C. §103, of the amended limitations of claim 10 not taught by the prior art, have been fully considered but are deemed moot in view of the new grounds of rejection necessitated by Applicant’s amendments, outlined below.


Claim Objections
Claim 5 is objected to because of the following informalities: 
Claim 5 recites “performs perform travel control” and “performs perform control” which should read – . 
Appropriate correction is required.



Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 10 recites determining “that travel control is not possible when a deviation between outside-world information and moving-body information at the time of travel control is greater than a threshold” and “permit a driver to set the threshold in advance, and set the threshold based on a driving behavior of a driver”. Applicant cites paragraphs [0075] and [0076] as support for the amended claim limitations. The examiner submits that the specification lacks support for the amended limitations.
Paragraph [0075] states “A predetermined value used at the time of determining the possibility of travel control may be set, for example, on the basis of a driving behavior of a skilled driver who is considered to cause a little "wobble", or may be set in the form of causing the driver to select a value of "the degree of wobble that is allowable" in advance”, where a predetermined wobble value is based on a skilled driver or a driver selecting a value. The specification fails to show support for “permit a driver to set the threshold in advance, and set the threshold based on a driving behavior of a driver”, where the threshold is set in advance by a driver and the threshold is based on a skilled driver. Instead the specification presents the threshold as either set in advance by a driver or based on a skilled driver behavior.  
Paragraph [0076] states “FIG. 7(c) illustrates an example of a determination result of the travel control possibility of each region in the travelable range 143 based on the vehicle information and outside-world information illustrated in FIG. 7 (b)…”. Neither paragraph [0075] nor [0076] recites determining “that travel control is not possible when a deviation between outside-world information and moving-body information at the time of travel control is greater than a threshold”. Paragraph [0076] does not determine a difference between outside-world information and moving-body information and further does not compare the difference to a threshold. 
Paragraph [0073] describes the comparison of FIG. 7: “The vehicle information 23 (a steering angle, a longitudinal acceleration, a lateral acceleration, a yaw rate, a yaw angle, and the like) at the time of manual travel illustrated in FIG. 7 (a) is acquired and stored in the travelable range 143 as past travel information.  Then, it is determined whether a deviation between the stored vehicle information and the vehicle information at the time of travel control illustrated in FIG. 7(b) is equal to or larger than a predetermined value, and it is determined that "travel control is not possible"…”. Applicant relies on FIG. 7, cited in paragraph [0076] as support for the claimed limitation of comparing a deviation between outside-world information and moving body information to a threshold, however FIG. 7 illustrates comparing a difference between previous vehicle information to current vehicle information, not outside-world information to moving-body information, to a threshold in order to determine if travel control is possible. 
Claim 10 is therefore rejected under 35 U.S.C. §112(a) for introducing new matter.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “wherein the controller”, which lacks antecedent basis. For the purposes of examination, the examiner will take “the controller” as – the travel controller--, with reference to the travel controller recited within the same claim. 
Dependent claim 14 inherits and does not cure the deficiencies of claim 6, and so is rejected on the same basis outlined above. 
Claim 7 recites “wherein the controller”, which lacks antecedent basis. For the purposes of examination, the examiner will take “the controller” as – the travel controller--, with reference to the travel controller recited within the same claim. 
Claim 8 recites “wherein the controller”, which lacks antecedent basis. For the purposes of examination, the examiner will take “the controller” as – the travel controller--, with reference to the travel controller recited within the same claim. 
Claim 9 recites “wherein the controller”, which lacks antecedent basis. For the purposes of examination, the examiner will take “the controller
Claim 10 recites “wherein the controller”, which lacks antecedent basis. For the purposes of examination, the examiner will take “the controller” as – the travel controller--, with reference to the travel controller recited within the same claim. 
Claim 11 recites “wherein the controller”, which lacks antecedent basis. For the purposes of examination, the examiner will take “the controller” as – the travel controller--, with reference to the travel controller recited within the same claim. 
Claim 12 recites “wherein the controller”, which lacks antecedent basis. For the purposes of examination, the examiner will take “the controller” as – the travel controller--, with reference to the travel controller recited within the same claim. 
Claim 13 recites “wherein the controller”, which lacks antecedent basis. For the purposes of examination, the examiner will take “the controller” as – the travel controller--, with reference to the travel controller recited within the same claim. 
Claim 14 recites “wherein the controller”, which lacks antecedent basis. For the purposes of examination, the examiner will take “the controller” as – the travel controller--, with reference to the travel controller recited within the same claim. 
Claim 15 recites “wherein the controller”, which lacks antecedent basis. For the purposes of examination, the examiner will take “the controller” as – the travel controller--, with reference to the travel controller recited within the same claim. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hatano in view of Ferguson.
Hatano and Ferguson were first cited in a previous Office Action. 
Regarding claim 1, Hatano teaches:
A travel controller configured to control travel of a moving body, the travel controller including at least one processor and configured to: 
(Hatano, FIG. 3: (100);
Paragraph [0070]: “…The vehicle control system 100 is realized, for example, by one or more processors or hardware having an equivalent function. The vehicle control system 100 may have a configuration in which an electronic control unit (ECU) in which a processor such as a central processing unit (CPU), a storage, and a communication interface are connected to each other by an internal bus, a micro-processing unit (MPU), and the like are combined with each other”;
Where the vehicle control system 100 is a processor with memory and instructions used to implement the following functions, equivalent to the travel controller including at least one processor)
acquire an operation by a driver of a host moving body; 
(Hatano, FIG. 3: (70); FIG. 4: (70);
Paragraph [0053]: “…the HMI 70 includes an accelerator pedal 71, an accelerator opening sensor 72, an accelerator pedal reaction force output device 73, a brake pedal 74, a brake stepping amount sensor (or a master pressure sensor and the like) 75, a shift lever 76, a shift position sensor 77, a steering wheel 78, a steering angle sensor 79, a steering torque sensor 80…”;
Where the vehicle control system 100 acquires driver’s input such as acceleration pedal operation, brake pedal operation, shift lever operation, and steering wheel operation (acquire an operation by a driver of a host moving body))
acquire outside- world information of a periphery of the host moving body; 
(Hatano, FIG. 2: (20), (30), (40); FIG. 3: (DD, Detection Device), (142);
Paragraph [0041]: “As shown in FIG. 2, sensors such as finders 20-1 to 20-7, radars 30-1 to 30-6, and a camera 40, a navigation device 50, and the vehicle control system 100 are mounted on the subject vehicle M”; 
Paragraph [0042]: “…the finders 20-1 to 20-7 are a light detection and ranging or a laser imaging detection and ranging (LIDAR)…”;
…the above-described radars 30-1 and 30-4 are long range millimeter wave radars…”;
Paragraph [0045]: “…the camera 40 is a digital camera that uses an individual imaging element such as a charge coupled device (CCD) and a complementary metal oxide semiconductor (CMOS)… The camera 40 may be a stereo camera including a plurality of cameras”;
Paragraph [0047]: “…FIG. 3 is a functional configuration diagram with a focus on the vehicle control system 100 according to this embodiment. A detection device DD including the finder 20, the radar 30, the camera 40, and the like…”;
Paragraph [0087]: “The external field recognition unit 142 recognizes a state such as a position, a speed, and an acceleration of a nearby vehicle on the basis of information input from the finder 20, the radar 30, the camera 40, and the like…”;
Where the vehicle control system 100 includes external field recognition unit 142 that receives data from LIDAR 20, millimeter wave RADAR 30, and a stereo camera 40 which are mounted onto vehicle M to detect the areas around vehicle M (acquire outside-world information of a periphery of the host moving body))
acquire moving-body information relating to a travel state of the host moving body;
(Hatano, FIG. 3: (50), (60), (140);
Paragraph [0048]: “The navigation device 50 includes global navigation satellite system (GNSS) receiver and map information (navigation map)… The navigation device 50 specifies a position of the subject vehicle M by the GNSS receiver…”;
Paragraph [0051]: “The vehicle sensor 60 includes a vehicle speed sensor that determines a vehicle speed, an acceleration sensor that determines acceleration, a yaw rate sensor that determines an angular velocity around a vertical axis, an orientation sensor that determines a direction of the subject vehicle M…”;
Paragraph [0084]: “The subject vehicle position recognition unit 140 of the automated driving control unit 120 recognizes a lane (travel lane) in which the subject vehicle M travels, and a relative position of the subject vehicle M with respect to the travel lane on the basis of the high-accuracy map information MI stored in the vehicle-side storage 180, and information input from the finder 20, the radar 30, the camera 40, the navigation device 50, or the vehicle sensor 60”;
Where the vehicle control device 100 includes subject vehicle recognition unit 140 that receives position information from the GNSS receiver, and vehicle speed, vehicle 
manage a range travelable by the moving body; and  
(Hatano, FIG. 3: (120), (144); FIG. 13: (AUTOMATED DRIVING MODE); FIG. 14: (PRESENCE OR ABSENCE OF MODE SWITCHING);
Paragraph [0071]: “…the automated driving control unit 120 includes an automated driving mode control unit 130, a subject vehicle position recognition unit 140, an external field recognition unit 142, an action plan generation unit 144, a trajectory generation unit 146, and a switching control unit 150…”;
Paragraph [0088]: “…The action plan generation unit 144 sets a start point of the automated driving, and/or a destination of the automated driving. The start point of the automated driving may be a current position of the subject vehicle M, or a point at which an operation of instructing the automated driving is performed. The action plan generation unit 144 generates an action plan in a section between the start point and the destination of the automated driving. Furthermore, the action plan generation unit 144 may generates an action plan with respect to an arbitrary section without limitation to the above-described action plan…”;
Paragraph [0089]: “…the action plan includes a plurality of events which are sequentially executed. Examples of the events include… an hand-over event of transitioning a manual driving mode to an automated driving mode at an initiation point of the automated driving, transitioning the automated driving mode to the manual driving mode at a scheduled termination point of the automated driving, or transitioning the automated driving mode to the manual driving mode during the automated driving, and the like…”;
Where the vehicle control system 100 includes automated driving control unit 120 that includes an action plan generation unit 144 that determines a route in which autonomous driving in various autonomous modes, A, B, C is possible before a hand-over event for transitioning to manual is required (a range travelable by the moving body) and generates an action plan in an arbitrary section of the route as required, i.e. manages the action plan throughout the route (manage a range travelable by the moving body))
control travel by the moving body based on the operation acquired, the outside-world information acquired, the moving-body information acquired, and the travelable range managed, 
(Hatano, FIG. 3: (120), (140), (142), (144), (150), (160), (170); 
The automated driving mode control unit 130 determines the mode of the automated driving to any one of the modes on the basis of an operation by the vehicle occupant with respect to the HMI 70, an event determined by the action plan generation unit 144… In addition, a limit corresponding to a performance of the detection device DD of the subject vehicle M, and the like may be set to the mode of the automated driving. For example, in a case where the performance of the detection device DD is low, the mode A may not be performed”;
Paragraph [0103]: “The travel control unit 160 controls the travel drive force output device 200, the steering device 210, and the brake device 220…”;
Where vehicle control system 100 includes travel control unit 160 to control the vehicle’s drive force, steering, and brakes (control travel by the moving body) based on:
an operation by the vehicle occupant with respect to the HMI 70 (the operation acquired),
a limit corresponding to a performance of the detection device DD of the subject vehicle M (the outside-world information acquired), and
an event determined by the action plan generation unit 144 such as a pre-planned hand-over event for transitioning from an autonomous driving mode to a manual driving mode (the travelable range managed), where
the action plan generation requires subject vehicle position from subject vehicle recognition unit 140 (the moving- body information acquired) to determine when to initiate the hand-over event).
Hatano fails to explicitly teach the travel controller further configured to: enlarge the travelable range, evaluate the travelable range, determine whether a travelable range as an evaluation target satisfies a predetermined condition based on at least one of the operation, the outside-world information, and the moving-body information obtained during travel in the travelable range as the evaluation target, and determine that travel control is possible when the travelable range as the evaluation target satisfies the predetermined condition. 
However, in the same field of endeavor, Ferguson teaches:
the travel controller further configured to: 
(Ferguson, FIG. 1: (112); 

Col 7, lines 18-26: “Many or all of the functions of the vehicle 100 can be controlled by the computer system 112. The computer system 112 can include at least one processor 113, which can include at least one microprocessor. The at least one processor 113 can execute instructions 115 stored in a non-transitory computer-readable medium, such as the data storage 114. The computer system 112 can also represent multiple computing devices that can control individual components or subsystems of the vehicle 100 in a distributed fashion…”;
Where the computer system 112 implementing the following functions is equivalent to the travel controller including at least one processor)
enlarge the travelable range, 
(Ferguson, FIG. 1: (112); FIG. 4: (402), (406), (408); FIG. 5;
Col 2, lines 51-58: “…a computer system can control a vehicle in a first autonomous mode of operation (or simply "first autonomous mode"). In the first autonomous mode, the computer system can navigate the vehicle based on map data. While the vehicle is in the first autonomous mode, the computer system can obtain sensor data using one or more sensors of the vehicle. The sensor data can be indicative of an environment of the vehicle…”;
Col 2, line 64 to Col 3, line 12: “The computer system can compare the map data to the sensor data in order to detect an inadequacy in the map data… In response to detecting the inadequacy in the map data, the computer system can control the vehicle in a second autonomous mode of operation (or simply "second autonomous mode")… In the second autonomous mode, the computer system can obtain additional sensor data using the one or more sensors, and can navigate the vehicle based on the additional sensor data”;
Where the computer system 112 implements a first autonomous mode of operation in which a vehicle autonomously travels based on map data and sensor data (manage a range travelable by the moving body) and also implements a second autonomous mode of operation in which map data is inadequate, i.e. the travelable range ends, and the vehicle uses additional sensor data to continue autonomous traveling (enlarge the travelable range))
evaluate the travelable range, 
(Ferguson, FIG. 1: (112); FIG. 4: (402), (406); FIG. 5;
Col 2, lines 51-58: “…a computer system can control a vehicle in a first autonomous mode of operation (or simply "first autonomous mode"). In the first autonomous mode, the computer system can navigate the vehicle based on map data. While the vehicle is in the first autonomous mode, the computer system can obtain sensor data using one or more sensors of the vehicle. The sensor data can be indicative of an environment of the vehicle…”;
Col 2, line 64 to Col 3, line 4: “The computer system can compare the map data to the sensor data in order to detect an inadequacy in the map data… In response to detecting the inadequacy in the map data, the computer system can control the vehicle in a second autonomous mode of operation (or simply "second autonomous mode")…”;
Where the computer system 112 implements a first autonomous mode of operation in which a vehicle autonomously travels based on map data and sensor data (manage a range travelable by the moving body) and determines if the travelable range allows autonomous driving based on the accuracy of the map data when compared to the sensor data (evaluate the travelable range))
determine whether a travelable range as an evaluation target satisfies a predetermined condition based on at least one of the operation, the outside-world information, and the moving-body information obtained during travel in the travelable range as the evaluation target, and 
(Ferguson, FIG. 1: (104), (112); 3A: (308), (310);
Col 11, lines 3-5, 17-21, 26-35: “…In the first autonomous mode, the vehicle 308 can be navigated based on map data…
While the vehicle 308 is in the first autonomous mode, a computer system of the vehicle 308 can obtain sensor data using a sensor unit 310 of the vehicle 308 or any other sensor of the vehicle 308. The sensor data can be indicative of the environment of the vehicle 308…
…when the vehicle 308 is in the first autonomous mode, the vehicle's computer system can compare the map data to the sensor data in order to detect an inadequacy in the map data… the computer system can determine, based on the comparison, whether the difference between the map data and the sensor data exceeds a predetermined threshold. If the difference exceeds the threshold, then the computer system can determine that that the map data is inadequate. In some implementations, the map data can be compared to the sensor data in real-time.…”;
Where in the first autonomous mode the computer system 112  compares map data (determine whether a travelable range as an evaluation target) against sensor data in 
determine that travel control is possible when the travelable range as the evaluation target satisfies the predetermined condition.
(Ferguson, FIG. 1: (104), (112); 3A: (308), (310);
Col 3, lines 55-61: “…the autonomous modes can include one or more of a first autonomous mode, a second autonomous mode, and a third autonomous mode… While the vehicle 100 is in one of the autonomous modes, the vehicle 100 can be configured to operate without a need for human interaction…”;
Col 7, lines 18-19: “Many or all of the functions of the vehicle 100 can be controlled by the computer system 112…”;
Col 11, lines 29-34, 39-41: “…the computer system can determine, based on the comparison, whether the difference between the map data and the sensor data exceeds a predetermined threshold. If the difference exceeds the threshold, then the computer system can determine that that the map data is inadequate…
In response to detecting an inadequacy in the map data, the computer system of the vehicle 308 can control the vehicle 308 in a second autonomous mode, and can provide an indication of an option to switch to a manual mode…”;
Where as long as the computer system 112 determines that the difference between the map data and the sensor data remains below a predetermined threshold (the travelable range as the evaluation target satisfies the predetermined condition), the computer system 112 maintains the first autonomous mode (determines that travel control is possible), where the computer system 112 autonomously controls the vehicle without the need for human interaction.
If, however, the computer system 112 determines that the difference between the map data and the sensor data exceeds a predetermined threshold (the travelable range as the evaluation target DOES NOT satisfy the predetermined condition), an inadequacy in map data is determined and the computer system 112 initiates the second autonomous mode which recommends switching to manual mode, i.e. travel control in autonomous mode is not possible).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the travel controller of Hatano with the feature of enlarging a travel-range, evaluating a In some situations, map data can be inadequate for use in autonomously navigating a vehicle. For example, map data can become outdated over time due to changing road conditions, or the map data may not include sufficient detail about the present or future environment of the vehicle” (Ferguson, Col 2, lines 40-44) and when using the features of Ferguson, “…the vehicle can continue to drive safely while transitioning control by estimating the shape and location of the current lane and road and using this information to stay within its lane” (Ferguson, Col 11, lines 63-67) and “…the computer system can navigate the vehicle 308 based on the additional sensor data and without using the map data” (Ferguson Col 12, lines 22-24).

Regarding claim 3, Hatano and Ferguson teach the travel controller for a moving body according to claim 1. Ferguson further teaches: 
wherein the travel controller is configured to use map information as the travelable range.
(Ferguson, FIG. 1: (112); FIG. 4: 
Col 11, lines 26-29, 38-41, 46-51: “…when the vehicle 308 is in the first autonomous mode, the vehicle's computer system can compare the map data to the sensor data in order to detect an inadequacy in the map data…
In response to detecting an inadequacy in the map data, the computer system of the vehicle 308 can control the vehicle 308 in a second autonomous mode, and can provide an indication of an option to switch to a manual mode…
Some of the examples above discuss an inadequacy in terms of inadequate map data. An inadequacy can also be found when there is simply no relevant map data for a given area. For example, the vehicle 308 may not receive map data for a given area, or may receive map data that does not include data for the given area”;
Where the computer system 112 uses map data to determine if autonomous driving in the first autonomous mode is possible (uses map information as the travelable range) and if map data is inadequate, i.e. not present for the travel route in the given area, the computer system 112 initiates a second autonomous mode in which a switch to manual driving is recommended (no available map information is equivalent to the end of the travelable range)). 

Regarding claim 11, Hatano and Ferguson teach the travel controller for a moving body according to claim 1. Hatano further teaches:
wherein the controller is further configured to: 
determine an override of travel control by the driver based on the operation when the travel control is performed for the travelable range as the evaluation target, and
(Hatano, FIG. 3: (70); FIG. 4;
Paragraph [0082]: “In any automated driving mode, switching to manual driving mode (overriding) can be performed by an operation with respect to a configuration of the driving operation system in the HMI 70. For example, the overriding is initiated in a case where a state in which an operation force by the vehicle occupant of the subject vehicle M with respect to the driving operation system of the HMI 70 is greater than a threshold value continues for a predetermined time or longer, the operation is equal to or greater than a predetermined operation variation amount (for example, an accelerator opening of the accelerator pedal 71, a brake stepping amount of the brake pedal 74, a steering angle of the steering wheel 78), the operation with respect to the driving operation system is performed a predetermined number of times or greater, and the like”;
Where the vehicle control system 100 determines that the driver has intervened in the vehicle route (determine an override of travel control by the driver) when the driver operates the steering wheel greater than a predetermined operation variation amount (based on the operation) during any automated driving (when the travel control is performed for the travelable range as the evaluation target)).
determine a travel control possibility based on the override. 
(Hatano, FIG. 3: (70); FIG. 4;
Paragraph [0082]: “In any automated driving mode, switching to manual driving mode (overriding) can be performed by an operation with respect to a configuration of the driving operation system in the HMI 70. For example, the overriding is initiated in a case where a state in which an operation force by the vehicle occupant of the subject vehicle M with respect to the driving operation system of the HMI 70 is greater than a threshold value continues for a predetermined time or longer, the operation is equal to or greater than a predetermined operation variation amount (for example, an accelerator opening of the accelerator pedal 71, a brake stepping amount of the brake pedal 74, a steering angle of the steering wheel 78), the operation with respect to the driving operation system is performed a predetermined number of times or greater, and the like”;
Where the vehicle control system 100 determines whether to continue in autonomous mode or switch to manual driving (determine a travel control possibility) based on whether the operation performed by the driver (based on the override) exceeds a threshold for a predetermined time or the operation variation amount meets or exceeds a threshold value).

Regarding claim 12, Hatano and Ferguson teach travel controller for a moving body according to claim 1. Hatano further teaches:
wherein the controller is further configured to: 
interrupt the travel control if the operation by the driver is input when the travel control is performed for the travelable range as the evaluation target.
(Hatano, FIG. 3: (70); FIG. 4;
Paragraph [0082]: “In any automated driving mode, switching to manual driving mode (overriding) can be performed by an operation with respect to a configuration of the driving operation system in the HMI 70. For example, the overriding is initiated in a case where a state in which an operation force by the vehicle occupant of the subject vehicle M with respect to the driving operation system of the HMI 70 is greater than a threshold value continues for a predetermined time or longer, the operation is equal to or greater than a predetermined operation variation amount (for example, an accelerator opening of the accelerator pedal 71, a brake stepping amount of the brake pedal 74, a steering angle of the steering wheel 78), the operation with respect to the driving operation system is performed a predetermined number of times or greater, and the like”;
Paragraph [0100]: “The switching control unit 150 switches the automated driving mode and the manual driving mode from each other on the basis of a signal that is input from the automated driving switching switch 87, and the like. In addition, the switching control unit 150 switches the automated driving mode to the manual driving mode on the basis of an operation that gives an instruction for acceleration, deceleration, or steering with respect to a configuration of the driving operation system in the HMI 70. For example, in a case where a state, in which an operation amount indicated by a signal input from the configuration of the driving operation system in the HMI 70 exceeds a threshold value, continues for a reference time or longer, the switching control unit 150 switches the automated driving mode to the manual driving mode (overriding)…”;
.


Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hatano and Ferguson as applied to claim 1 above, and in further view of Matsumoto. 
Matsumoto was first cited in a previous Office Action.
Regarding claim 4, Hatano and Ferguson teach the travel controller for a moving body according to claim 1. Hatano further teaches: 
receive information from the driver; and 
(Hatano, FIG. 3: (70); FIG. 4: (84), (86), (87);
Paragraph [0059]: “For example, the HMI 70 includes… a contact operation determination device 84… various operation switches 86…”;
Paragraph [0060]: “…In a case where the display 82 is a touch panel, the contact operation determination device 84 determines a contact position (touch position) on a display screen of the display 82, and outputs the contact position to the vehicle control system 100…”;
Paragraph [0062]: “… The various operation switches 86 include an automated driving switching switch 87 that gives an instruction of initiation (or initiation in the future) and stoppage of automated driving. The automated driving switching switch 87 may be any one of a graphical user interface (GUI) switch and a mechanical switch…”;
Where the vehicle control system 100 includes HMI 70 that uses a touch screen and various operation switches to allow the driver to input information to vehicle control system 100 (receive information from the driver))
provide information to the driver, 
(Hatano, FIG. 3: (70); FIG. 4: (82), (83), (85);
For example, the HMI 70 includes a display 82, a speaker 83… a content reproducing device 85…”;
Paragraph [0060]: “Examples of the display 82 include a liquid crystal display (LCD), an organic electroluminescence (EL) display, and the like… the display 82 may be a head-up display (HUD) that projects an image on a front windshield or another window. The speaker 83 outputs a voice…”;
Paragraph [0061]: “For example, the content reproducing device 85 includes a digital versatile disc (DVD) reproducing device, a compact disc (CD) reproducing device, a television receiver, a generation device of various guidance images, and the like… the content reproducing device 85 may be common to the navigation device 50”;
Where the vehicle control system 100 includes HMI 70 that uses a display 82, a speaker 83, and a content reproducing device 85 for the driver (provide information to the driver)).

Ferguson further teaches:
execute a travelable-range enlargement mode of enlarging the travelable range and 
(Ferguson, FIG. 1: (112); FIG. 4: (402), (406), (408); FIG. 5;
Col 2, lines 51-58: “…a computer system can control a vehicle in a first autonomous mode of operation (or simply "first autonomous mode"). In the first autonomous mode, the computer system can navigate the vehicle based on map data. While the vehicle is in the first autonomous mode, the computer system can obtain sensor data using one or more sensors of the vehicle. The sensor data can be indicative of an environment of the vehicle…”;
Col 2, line 64 to Col 3, line 12: “The computer system can compare the map data to the sensor data in order to detect an inadequacy in the map data… In response to detecting the inadequacy in the map data, the computer system can control the vehicle in a second autonomous mode of operation (or simply "second autonomous mode")… In the second autonomous mode, the computer system can obtain additional sensor data using the one or more sensors, and can navigate the vehicle based on the additional sensor data”;
Where the computer system 112 implements a first autonomous mode of operation in which a vehicle autonomously travels based on map data and sensor data (managing a range travelable by the moving body) and also implements a second autonomous mode of operation (execute a travelable-range enlargement mode) in which map data is 
a travelable-range evaluation mode of evaluating the travelable range, and 
(Ferguson, FIG. 1: (112); FIG. 4: (402), (406); FIG. 5;
Col 2, lines 51-58: “…a computer system can control a vehicle in a first autonomous mode of operation (or simply "first autonomous mode"). In the first autonomous mode, the computer system can navigate the vehicle based on map data. While the vehicle is in the first autonomous mode, the computer system can obtain sensor data using one or more sensors of the vehicle. The sensor data can be indicative of an environment of the vehicle…”;
Col 2, line 64 to Col 3, line 4: “The computer system can compare the map data to the sensor data in order to detect an inadequacy in the map data… In response to detecting the inadequacy in the map data, the computer system can control the vehicle in a second autonomous mode of operation (or simply "second autonomous mode")…”;
Where the computer system 112 implements a first autonomous mode of operation (travelable-range evaluation mode) in which a vehicle autonomously travels based on map data and sensor data (managing a range travelable by the moving body) and determines if the travelable range allows autonomous driving based on the accuracy of the map data when compared to the sensor data (evaluating the travelable range)).
Although Hatano teaches receive information from the driver and provide information to the driver, and Ferguson teaches the travelable-range enlargement mode or the travelable-range evaluation mode to be executed as a second autonomous mode and a first autonomous mode, respectively, and the computer system 112 prompts the driver to switch to manual mode in the second autonomous mode, as outlined above, the combination of Hatano and Ferguson fails to explicitly teach using use the received information from the driver and the information provided to the driver to request the driver to select either the […] mode or the […] mode to be executed, where the driver selects between different modes of operation. 
However, in the same field of endeavor, Matsumoto teaches: 
use the received information from the driver and the information provided to the driver to request the driver to select either the […] mode or the […] mode to be executed.

Paragraph [0041]: “The vehicle system 3 is mounted in an automated driving enabled vehicle and includes an information acquirer 31, an acquired information processor 32, a system status manager 33, a wireless communication unit 34, a route storage 35, a driving controller 36, and a display controller 37…”;
Paragraph [0049]: “Each of the acquired information processor 32, the system status manager 33, the route storage 35, the driving controller 36, and the display controller 37 may be a well-known microcomputer including a central processing unit (CPU), a read-only memory (ROM), a random-access memory (RAM), and other components. The functions of each of them may be implemented by the CPU executing computer programs stored in the ROM or the like…”;
Paragraph [0048]: “The display controller 37 is configured to display, on a display screen placed visible to the driver of the own vehicle, a road map around a current location of the own vehicle… The display controller 37 is further configured to display, on the display screen, input icons used to confirm the intention of the driver and receive inputs via the input icons…”;
Paragraph [0056]: “…as shown in FIG. 3A, both of the status confirmation screen and the selection menu displays information about how much change in time is made to arrive the destination as compared to the original route if automated driving is continued. In the absence of an alternative route indicated by the route information notification, as shown in FIG. 3B, the status confirmation screen displays that there is no available alternative route for continuing automated driving. The selection menu then displays that if automated driving is continued a brief stop will be made until an available alternative route is presented”;
Where vehicle system 3 implementing the following functions is equivalent to the travel controller including at least one processor and where display 37 requests the driver to select either continuing in autonomous mode or continuing in manual mode, once an impassable road is detected in the autonomous driving route (use the received information from the driver and the information provided to the driver to request the driver to select either the […] mode or the […] mode to be executed) where the selection menu is the information provided to the driver and the driver’s selection through the icons is the received information from the driver, the selection implementing the autonomous mode or the manual mode). 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the travel controller for a moving body of Hatano and Ferguson with the feature of …as shown in FIG. 3, the route storage 35 displays a status confirmation screen via the display controller 37 to prompt the driver to confirm the status. Upon detection of the operation of the driver that indicates that the status has been confirmed by the driver, the route storage 35 displays a selection menu via the display controller 37 to prompt the driver to select one of automated driving and manual driving” (Matsumoto, paragraph [0055]) which allows the driver to choose to continue the route in manual driving immediately (maintain initial travel route time) or to wait until an alternate route is found compatible with autonomous driving (maintain autonomous driving at the expense of increasing travel route time).

Regarding claim 5, Hatano, Ferguson, and Matsumoto teach the travel controller for a moving body according to claim 4. Ferguson further teaches:
perform manual travel corresponding to the travelable-range enlargement mode to generate the travelable range in a place where the travelable range does not exist, 
(Ferguson, FIG. 1: (112); FIG. 4: (402), (406), (408); FIG. 5;
Col 2, lines 51-58: “…a computer system can control a vehicle in a first autonomous mode of operation (or simply "first autonomous mode"). In the first autonomous mode, the computer system can navigate the vehicle based on map data. While the vehicle is in the first autonomous mode, the computer system can obtain sensor data using one or more sensors of the vehicle. The sensor data can be indicative of an environment of the vehicle…”;
Col 2, line 64 to Col 3, line 9: “The computer system can compare the map data to the sensor data in order to detect an inadequacy in the map data. For example, the inadequacy in the map data can be an inconsistency between the sensor data and the map data. In response to detecting the inadequacy in the map data, the computer system can control the vehicle in a second autonomous mode of operation (or simply "second autonomous mode"), and provide an indication of an option to switch to a manual mode of operation (or simply "manual mode"). The indication can serve to notify a person, such as an on-board passenger, of the inadequacy in the map data, and to suggest that the person take control of the vehicle, such as by causing the vehicle to switch to the manual mode…”;

performs perform travel control corresponding to the travelable-range evaluation mode to determine whether the travelable range satisfies the predetermined condition in a place where the travelable range exists, and 
(Ferguson, FIG. 1: (112); FIG. 4: (402), (406); FIG. 5;
Col 2, lines 51-58: “…a computer system can control a vehicle in a first autonomous mode of operation (or simply "first autonomous mode"). In the first autonomous mode, the computer system can navigate the vehicle based on map data. While the vehicle is in the first autonomous mode, the computer system can obtain sensor data using one or more sensors of the vehicle. The sensor data can be indicative of an environment of the vehicle…”;
Col 2, lines 64-65: “The computer system can compare the map data to the sensor data in order to detect an inadequacy in the map data…”;
Col 11, lines 29-34, 39-41: “…the computer system can determine, based on the comparison, whether the difference between the map data and the sensor data exceeds a predetermined threshold. If the difference exceeds the threshold, then the computer system can determine that that the map data is inadequate…
In response to detecting an inadequacy in the map data, the computer system of the vehicle 308 can control the vehicle 308 in a second autonomous mode, and can provide an indication of an option to switch to a manual mode…”;
Where the computer system 112 implements a first autonomous mode of operation (travelable-range evaluation mode) in which a vehicle autonomously travels based on map data and sensor data (travelable range exists) and determines if the travelable range allows autonomous driving based on the accuracy of the map data when compared to the sensor data (evaluating the travelable range).
As long as the computer system 112 determines that the difference between the map data and the sensor data remains below a predetermined threshold (determine whether 
performs perform control […] in the travelable range where it is determined that the predetermined condition is satisfied.
(Ferguson, FIG. 1: (112); FIG. 4: (402), (406); FIG. 5;
Col 2, lines 51-58: “…a computer system can control a vehicle in a first autonomous mode of operation (or simply "first autonomous mode"). In the first autonomous mode, the computer system can navigate the vehicle based on map data. While the vehicle is in the first autonomous mode, the computer system can obtain sensor data using one or more sensors of the vehicle. The sensor data can be indicative of an environment of the vehicle…”;
Col 2, lines 64-65: “The computer system can compare the map data to the sensor data in order to detect an inadequacy in the map data…”;
Col 11, lines 29-34, 39-41: “…the computer system can determine, based on the comparison, whether the difference between the map data and the sensor data exceeds a predetermined threshold. If the difference exceeds the threshold, then the computer system can determine that that the map data is inadequate…
In response to detecting an inadequacy in the map data, the computer system of the vehicle 308 can control the vehicle 308 in a second autonomous mode, and can provide an indication of an option to switch to a manual mode…”;
Where the computer system 112 implements a first autonomous mode of operation (travelable-range evaluation mode) in which a vehicle autonomously travels based on map data and sensor data and determines if the travelable range allows autonomous driving based on the accuracy of the map data when compared to the sensor data (evaluating the travelable range).
As long as the computer system 112 determines that the difference between the map data and the sensor data remains below a predetermined threshold (determine that the predetermined condition is satisfied), the computer system 112 maintains the first autonomous mode (performs travel control […] in the travelable range), where the computer system 112 autonomously controls the vehicle without the need for human interaction). 
Finally, Matsumoto further teaches: 
performs perform control in accordance with a request of the driver […].
(Matsumoto, FIG. 1: (37); FIG. 2: (S160); FIG. 3A; FIG. 3B;
Paragraph [0048]: “The display controller 37 is configured to display, on a display screen placed visible to the driver of the own vehicle, a road map around a current location of the own vehicle… The display controller 37 is further configured to display, on the display screen, input icons used to confirm the intention of the driver and receive inputs via the input icons…”;
Paragraph [0056]: “…as shown in FIG. 3A, both of the status confirmation screen and the selection menu displays information about how much change in time is made to arrive the destination as compared to the original route if automated driving is continued. In the absence of an alternative route indicated by the route information notification, as shown in FIG. 3B, the status confirmation screen displays that there is no available alternative route for continuing automated driving. The selection menu then displays that if automated driving is continued a brief stop will be made until an available alternative route is presented”;
Where vehicle system 3 includes display 37 in which the driver can request continuing in autonomous mode as shown in FIG. 3, wherein the vehicle continues to travel in autonomous mode (perform travel control in accordance with a request of the driver)).


Claims 6, 7, 8, 9, 13, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hatano and Ferguson as applied to claim 1 above, and in further view of Mizoguchi. 
Mizoguchi was first cited in a previous Office Action. 
Regarding claim 6, Hatano and Ferguson teach the travel controller for a moving body according to claim 1. Hatano further teaches:
wherein the controller is further configured to: -3- 4845-5211-2867.1Atty. Dkt. No. 093704-0347 
acquire a current position and an advancing angle of the host moving body based on the outside-world information and the moving-body information [when the travelable range does not exist], 
(Hatano, FIG. 3: (140); (FIG. 5: (OS), (ϴ);
The subject vehicle position recognition unit 140 of the automated driving control unit 120 recognizes a lane (travel lane) in which the subject vehicle M travels, and a relative position of the subject vehicle M with respect to the travel lane on the basis of the high-accuracy map information MI stored in the vehicle-side storage 180, and information input from the finder 20, the radar 30, the camera 40, the navigation device 50, or the vehicle sensor 60”;
Paragraph [0085]: “…In the recognition, a position of the subject vehicle M which is acquired from the navigation device 50…”;
Paragraph [0086]: “FIG. 5 is a view showing an aspect in which a relative position of the subject vehicle M with respect to a travel lane L1 is recognized by the subject vehicle position recognition unit 140. For example, the subject vehicle position recognition unit 140 recognizes a deviation OS of a reference point (for example, the center of gravity) of the subject vehicle M from the travel lane center CL, and an angle ϴ of an advancing direction of the subject vehicle M with respect to a line obtained by connecting travel lane centers CL as a relative position of the subject vehicle M with respect to the travel lane L1…”;
Where the vehicle control system 100 includes subject vehicle position recognition unit 140 which obtains the current position of the subject vehicle M relative to the travel lane center, CL,  of L1 in FIG. 5 as well as the vehicle’s position from the navigation device 50 and the advancing angle ϴ (acquire a current position and an advancing angle of the host moving body) based on the high-accuracy map information MI, finder 20, radar 30, camera 40 (outside-world information), and the navigation device 50 or the vehicle sensor 60 (moving- body information))
correct the current position and the advancing angle of the host moving body based on the travelable range, the outside-world information, and the moving- body information when the travelable range exists, and 
(Hatano, FIG. 3: (140), (142), (144); (FIG. 5: (OS), (ϴ); FIG. 6;
Paragraph [0084]: “The subject vehicle position recognition unit 140 of the automated driving control unit 120 recognizes a lane (travel lane) in which the subject vehicle M travels, and a relative position of the subject vehicle M with respect to the travel lane on the basis of the high-accuracy map information MI stored in the vehicle-side storage 180, and information input from the finder 20, the radar 30, the camera 40, the navigation device 50, or the vehicle sensor 60”;
Paragraph [0085]: “…In the recognition, a position of the subject vehicle M which is acquired from the navigation device 50…”;
… the subject vehicle position recognition unit 140 recognizes a deviation OS of a reference point (for example, the center of gravity) of the subject vehicle M from the travel lane center CL, and an angle ϴ of an advancing direction of the subject vehicle M with respect to a line obtained by connecting travel lane centers CL as a relative position of the subject vehicle M with respect to the travel lane L1…”;
Paragraph [0087]: “…The external field recognition unit 142 recognizes a state such as a position, a speed, and an acceleration of a nearby vehicle on the basis of information input from the finder 20, the radar 30, the camera 40, and the like…”;
Paragraph [0089]: “…At a site at which a target lane determined by the target lane determination unit 110 is switched, the action plan generation unit 144 sets the lane changing event, the branch event, or the merging event…”;
Paragraph [0090]: “FIG. 6 is a view showing an example of an action plan that is generated with respect to an arbitrary section. As shown in FIG. 5, the action plan generation unit 144 generates an action plan that is necessary for the subject vehicle M to travel in a target lane indicated by the target lane information 184. Furthermore, the action plan generation unit 144 may dynamically change the action plan in correspondence with a situation variation of the subject vehicle M regardless of the target lane information 184. For example, in a case where a speed of a nearby vehicle recognized by the external field recognition unit 142 in travel exceeds a threshold value, or a movement direction of a nearby vehicle that travels in a lane adjacent to a subject lane faces a subject lane direction, the action plan generation unit 144 changes an event that is set in a driving section along which the subject vehicle M is scheduled to travel. For example, in a case where an event is set so that the lane changing event is executed after the lane keeping event, if it is determined by a recognition result of the external field recognition unit 142 that a vehicle advances at a speed equal to or higher than a threshold value from a backward side of a lane that is a lane changing destination during the lane keeping event, the action plan generation unit 144 changes an event subsequent to the lane keeping event from the lane changing event to the deceleration event, the lane keeping event, and the like. As a result, even in a case where a variation occurs in the external field state, the vehicle control system 100 can allow the subject vehicle M to stably perform automated driving”;
Where the vehicle control system 100 (travelable-range enlargement unit) determines a target lane change event as part of the action plan, which includes determining the vehicle’s position from the navigation device 50, the vehicle’s position relative to the centerline of lane L1, and an advancing angle ϴ to enact the scheduled lane change based on the high-accuracy map information MI, finder 20, radar 30, camera 40 (outside-world information), and the navigation device 50 or the vehicle sensor 60 (moving- body information).

store the […] information as the travelable range based on the acquired or corrected current position and advancing angle.
(Hatano, FIG. 3: (180), 
Paragraph [0088]: “…The action plan generation unit 144 generates an action plan in a section between the start point and the destination of the automated driving. Furthermore, the action plan generation unit 144 may generates an action plan with respect to an arbitrary section without limitation to the above-described action plan…”;
Paragraph [0089]: “… the action plan includes a plurality of events which are sequentially executed. Examples of the events include… a lane keeping event of allowing the subject vehicle M to travel without deviating from a travel lane, a lane changing event of changing the travel lane… and the like. At a site at which a target lane determined by the target lane determination unit 110 is switched, the action plan generation unit 144 sets the lane changing event, the branch event, or the merging event. Information indicating an action plan generated by the action plan generation unit 144 is stored in the vehicle-side storage 180 as the action plan information 186”;
Paragraph [0090]: “… in a case where a speed of a nearby vehicle recognized by the external field recognition unit 142 in travel exceeds a threshold value, or a movement direction of a nearby vehicle that travels in a lane adjacent to a subject lane faces a subject lane direction, the action plan generation unit 144 changes an event that is set in a driving section along which the subject vehicle M is scheduled to travel. For example, in a case where an event is set so that the lane changing event is executed after the lane keeping event… As a result, even in a case where a variation occurs in the external field state, the vehicle control system 100 can allow the subject vehicle M to stably perform automated driving”;
Where the vehicle control system 100 (travelable-range enlargement unit) stores the adjusted lane change event outlined above as the new action plan information 186, stored in memory 180 (stores the […] information as the travelable range) based on sensing that the nearby vehicle’s speed is above a threshold and determining that the lane change event should be changed to a lane keeping event (corrected current 
Ferguson also further teaches:
acquire a current position and an advancing angle of the host moving body based on the outside-world information and the moving-body information when the travelable range does not exist, 
(Ferguson, FIG. 1: (112), (104);
Col 5, lines 6-8, 11-14: “The GPS 122 can include any number and combination of sensors, and can be configured to estimate a geographic location of the vehicle 100…
The IMU 124 can include any number and combination of sensors (for example, accelerometers and gyroscopes), and can be configured to sense position and orientation changes of the vehicle 100 based on inertial acceleration”;
Col 8, lines 43-46: “…In the second autonomous mode, the computer system 112 can obtain additional sensor data using the sensor system 104, and can navigate the vehicle 100 based on the additional sensor data”;
Col 11, lines 29-34, 39-41: “…the computer system can determine, based on the comparison, whether the difference between the map data and the sensor data exceeds a predetermined threshold. If the difference exceeds the threshold, then the computer system can determine that that the map data is inadequate…
In response to detecting an inadequacy in the map data, the computer system of the vehicle 308 can control the vehicle 308 in a second autonomous mode, and can provide an indication of an option to switch to a manual mode…”;
Where the computer system 112 determines the current geographic location of vehicle 100 (acquire a current position of the host moving body) based on GPS 122 (outside-world information) and a position and orientation of vehicle 100 (acquire a current position and an advancing angle of the host moving body) based on IMU 124 (moving- body information) when operating in the second autonomous mode due to inadequate map data (when the travelable range does not exist)). 

The combination of Hatano and Ferguson fails to explicitly teach store the outside-world information […].

store the outside-world information […].
(Mizoguchi, FIG 1: (2); FIG. 2; FIG. 3: (Nk-1), (Nk), (Nk+1): (Pi), (Pi+1), (Pi+2), (Nk+1);
Paragraph [0003]: “The present disclosure relates to a map data processing device for a vehicle, the map data processing device processing map data of a road on which a vehicle travels”;
Paragraph [0016]: “…the driving assist system 2 includes, as devices that sense the external environment, a stereo camera unit 3…, lateral radar units 4…, and rear radar units 5 that each detect an object behind the vehicle 1 with microwaves… driving assist system 2 further includes a navigation unit 6 that has map information, and a traffic information communicating unit 7 that acquires traffic information through infrastructure communication such as road-to-vehicle communication and vehicle-to-vehicle communication”;
Paragraph [0022]: “…sensors that detect the traveling state of the subject vehicle 1 include a vehicle speed sensor 10…, a yaw rate sensor 11…, and a steering angle sensor 12…”;
Paragraph [0028]: “…The map database DB may also be recorded on at least one of the storage medium of the external server device and a storage medium of the driving assist system 2. The database is updated in the following description chiefly with respect to the high-definition map database DBH for control…”;
Paragraph [0030]: “When the existing road shape is changed by a new road that the map database DB has not yet stored or road works, the map data computing module 20 uses both or one of a recognition result of the surrounding environment by the stereo camera unit 3 and a detection result of the traveling state of the vehicle by an onboard sensor such as the vehicle speed sensor 10 and the yaw rate sensor 11 to compute road shape data such as the road curvature, the cant, and the longitudinal slope as new data on the basis of the latitude, longitude, and azimuth acquired by the GPS, and adds the computed new data to the map database DB”;
Where the driving assist system 2 is a map data processing device for a vehicle, i.e. a processor with memory and instructions used to implement the following functions, equivalent to the travel controller.
The driving assist system 2 includes devices that sense the external environment such as stereo camera unit 3, lateral microwave radar units 4, rear microwave radar units 5, a navigation unit 6, and a traffic information communicating unit 7 (outside-world information).

The driving assist system 2 including the map data computing module 20 uses both or one of a recognition result of the surrounding environment (outside information) and a detection result of the traveling state of the vehicle to compute road shape data such as the road curvature, the cant, and the longitudinal slope as new data on the basis of the latitude, longitude, and azimuth acquired by the GPS, and adds the computed new data to the map database DB which is stored in driving assist system 2 (stores the outside-world information)). 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the travel controller of Hatano and Ferguson with the feature of storing outside-world information of Mizoguchi because “…map data disagreeing with the actual road situation and environment may deteriorate precision in traveling control… Accordingly, the technique disclosed in Japanese Patent No. 3328939 has to constantly keep the map data updated” (Mizoguchi, Paragraph [0007]), and using the feature of Mizoguchi “…provides a map data processing device for a vehicle, the map data processing device being capable of accurately recognizing the difference between a detailed map database used for traveling control and the actual road situation and environment, keeping the database updated, and exerting accurate traveling control” (Mizoguchi, Paragraph [0008]) where the feature of Mizoguchi allows better autonomous driving control because the detailed map database is constantly updated.

Regarding claim 7, Hatano and Ferguson teach the travel controller for a moving body according to claim 1. Although Hatano and Ferguson teach the travel controller for a moving body as outlined above in claim 1, the combination of Hatano and Ferguson fails to explicitly teach reflect latest outside-world information as the travelable range when the outside-world information obtained when travel is performed a plurality of times is stored in the travelable range. 

wherein the controller is further configured to: 
reflect latest outside-world information as the travelable range when the outside-world information obtained when travel is performed a plurality of times is stored in the travelable range.
(Mizoguchi, FIG 1: (2); FIG. 4: (S4), (S5), (S9);
Paragraph [0003]: “The present disclosure relates to a map data processing device for a vehicle, the map data processing device processing map data of a road on which a vehicle travels”;
Paragraph [0016]: “…the driving assist system 2 includes, as devices that sense the external environment, a stereo camera unit 3…, lateral radar units 4…, and rear radar units 5 that each detect an object behind the vehicle 1 with microwaves… driving assist system 2 further includes a navigation unit 6 that has map information, and a traffic information communicating unit 7 that acquires traffic information through infrastructure communication such as road-to-vehicle communication and vehicle-to-vehicle communication”;
Paragraph [0028]: “…The map database DB may also be recorded on at least one of the storage medium of the external server device and a storage medium of the driving assist system 2. The database is updated in the following description chiefly with respect to the high-definition map database DBH for control…”;
Paragraph [0030]: “When the existing road shape is changed by a new road that the map database DB has not yet stored or road works, the map data computing module 20 uses both or one of a recognition result of the surrounding environment by the stereo camera unit 3 and a detection result of the traveling state of the vehicle by an onboard sensor such as the vehicle speed sensor 10 and the yaw rate sensor 11 to compute road shape data such as the road curvature, the cant, and the longitudinal slope as new data on the basis of the latitude, longitude, and azimuth acquired by the GPS, and adds the computed new data to the map database DB”;
Paragraph [0056]: “... In step S4, the map data (update data) stored in the buffer are compared with the map data stored in the map database DB with respect to the same data point… if the map data stored in the buffer disagree with the map data stored in the database by an error greater than or equal to the determination value, the flow proceeds to step S5”;
Paragraph [0057]: “In step S5, it is examined whether or not a condition is satisfied that the recognition state of the external environment by the stereo camera unit 3, the 
Where the driving assist system 2 is a map data processing device for a vehicle, i.e. a processor with memory and instructions used to implement the following functions, equivalent to the travel controller.
The driving assist system 2 includes devices that sense the external environment such as stereo camera unit 3, lateral microwave radar units 4, rear microwave radar units 5, a navigation unit 6, and a traffic information communicating unit 7 (outside-world information).
The driving assist system 2 including the map data computing module 20 uses both or one of a recognition result of the surrounding environment (outside information) and a detection result of the traveling state of the vehicle to compute road shape data and adds the computed new data to the map database DB which is stored in driving assist system 2 (stores the outside-world information)
In Step S4, the driving assist system 2 determines the difference between the new data in the buffer and the stored data in the map database DB for the same data point, where the surrounding environment data is stored for a plurality of times for the same data point (when the outside-world information obtained when travel is performed a plurality of times is stored in the travelable range).
In Step S5, if the new data is determined to be highly stable, i.e. highly reliable, the driving assist system 2 updates the map data of the map database DB using the computed latest map data in Step S9 (reflect latest outside-world information as the travelable range)). 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the travel controller of Hatano and Ferguson with the feature of reflecting the latest outside-world information as the travelable range of Mizoguchi because “…map data disagreeing with the actual road situation and environment may deteriorate precision in traveling control… Accordingly, the technique disclosed in Japanese Patent No. 3328939 has to constantly keep the map data updated” (Mizoguchi, Paragraph [0007]), and using the feature of Mizoguchi “…provides a map data processing device for a vehicle, the map data processing device being capable of accurately recognizing the difference between a detailed map database used for traveling control and the actual road situation and environment, keeping the database updated, and exerting accurate traveling control” (Mizoguchi, Paragraph [0008]) where the feature of Mizoguchi allows better autonomous driving control because the detailed map database is updated with the latest reliable information.

Regarding claim 8, Hatano and Ferguson teach the travel controller for a moving body according to claim 1. Although Hatano and Ferguson teach the travelable controller as outlined above in claim 1, the combination of Hatano and Ferguson fails to explicitly teach comprehensively use outside-world information corresponding to a plurality of times of travel as the travelable range when the outside-world information obtained when travel is performed a plurality of times is stored in the travelable range. 
However, in the same field of endeavor, Mizoguchi teaches:
wherein the controller is further configured to: 
comprehensively use outside-world information corresponding to a plurality of times of travel as the travelable range when the outside-world information obtained when travel is performed a plurality of times is stored in the travelable range.
(Mizoguchi, FIG 1: (2); FIG. 4: (S4), (S5), (S6), (S7), (S8), (S9);
Paragraph [0003]: “The present disclosure relates to a map data processing device for a vehicle, the map data processing device processing map data of a road on which a vehicle travels”;
Paragraph [0016]: “…the driving assist system 2 includes, as devices that sense the external environment, a stereo camera unit 3…, lateral radar units 4…, and rear radar units 5 that each detect an object behind the vehicle 1 with microwaves… driving assist system 2 further includes a navigation unit 6 that has map information, and a traffic information communicating unit 7 that acquires traffic information through infrastructure communication such as road-to-vehicle communication and vehicle-to-vehicle communication”;
Paragraph [0028]: “…The map database DB may also be recorded on at least one of the storage medium of the external server device and a storage medium of the driving assist system 2. The database is updated in the following description chiefly with respect to the high-definition map database DBH for control…”;
Paragraph [0030]: “When the existing road shape is changed by a new road that the map database DB has not yet stored or road works, the map data computing module 20 uses both or one of a recognition result of the surrounding environment by the stereo camera unit 3 and a detection result of the traveling state of the vehicle by an onboard sensor such as the vehicle speed sensor 10 and the yaw rate sensor 11 to compute road shape data such as the road curvature, the cant, and the longitudinal slope as new data on the basis of the latitude, longitude, and azimuth acquired by the GPS, and adds the computed new data to the map database DB”;
Paragraph [0056]: “In step S4, the map data (update data) stored in the buffer are compared with the map data stored in the map database DB with respect to the same data point… if the map data stored in the buffer disagree with the map data stored in the database by an error greater than or equal to the determination value, the flow proceeds to step S5”;
Paragraph [0058]: “If the condition of high stableness is not satisfied in step S5, the flow proceeds from step S5 to step S6… If the recognition state, the vehicle behavior, and the reception signal of GPS signals are intermediately stable, the previous data stored in the buffer are updated with the latest data in step S7, and the flow proceeds to step S8… ”;
Paragraph [0059]: “In step S8, it is examined whether or not the product of the reliability R and the frequency N with which the map data stored in the buffer disagree with the map data stored in the map database DB by an error greater than or equal to the determination value is greater than or equal to the threshold Dset. If N×R<Dset is satisfied, the flow exits the present processing. If N×R>Dset is satisfied, the map database DB is updated in step S9”;
Where the driving assist system 2 is a map data processing device for a vehicle, i.e. a processor with memory and instructions used to implement the following functions, equivalent to the travel controller.
The driving assist system 2 includes devices that sense the external environment such as stereo camera unit 3, lateral microwave radar units 4, rear microwave radar units 5, a navigation unit 6, and a traffic information communicating unit 7 (outside-world information).

In Step S4, the driving assist system 2 determines the difference between the new data in the buffer and the stored data in the map database DB for the same data point, where the surrounding environment data is stored for a plurality of times for the same data point (when the outside-world information obtained when travel is performed a plurality of times is stored in the travelable range).
In Step S5, if the new data is not highly stable, i.e. not highly reliable, the driving assist system 2 proceeds to Step S6 where, if the data is intermediately stable, the driving assist system 2 updates the buffer data in Step S7 and moves on to Step S8.
In Step S8 the driving assist system 2 determines if the new data meets the reliability R and frequency N threshold of NxR>Dset (comprehensively use outside-world information corresponding to a plurality of times of travel as the travelable range). If the threshold is met, the driving assist system 2 updates the map data of the map database DB using the computed map data in Step S9). 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the travel controller of Hatano and Ferguson with the feature of comprehensively using outside-world information corresponding to a plurality of times of travel as the travelable range of Mizoguchi because “…map data disagreeing with the actual road situation and environment may deteriorate precision in traveling control… Accordingly, the technique disclosed in Japanese Patent No. 3328939 has to constantly keep the map data updated” (Mizoguchi, Paragraph [0007]), and using the feature of Mizoguchi “…provides a map data processing device for a vehicle, the map data processing device being capable of accurately recognizing the difference between a detailed map database used for traveling control and the actual road situation and environment, keeping the database updated, and exerting accurate traveling control” (Mizoguchi, Paragraph [0008]). The feature of Mizoguchi allows better autonomous driving control because the detailed map database is updated with the latest 

Regarding claim 9, Hatano and Ferguson teach the travel controller for a moving body according to claim 1. Hatano further teaches: 
wherein the controller is further configured to: 
determine that the driver causes a wobble when a variation of the operation exceeds a predetermined range and 
(Hatano, FIG. 3: (70); FIG. 4;
Paragraph [0082]: “In any automated driving mode, switching to manual driving mode (overriding) can be performed by an operation with respect to a configuration of the driving operation system in the HMI 70. For example, the overriding is initiated in a case where a state in which an operation force by the vehicle occupant of the subject vehicle M with respect to the driving operation system of the HMI 70 is greater than a threshold value continues for a predetermined time or longer, the operation is equal to or greater than a predetermined operation variation amount (for example, an accelerator opening of the accelerator pedal 71, a brake stepping amount of the brake pedal 74, a steering angle of the steering wheel 78), the operation with respect to the driving operation system is performed a predetermined number of times or greater, and the like”;
Where the vehicle control system 100 determines that the driver has intervened in the vehicle route (determine that the driver causes a wobble) when the driver operates the steering wheel greater than a predetermined operation variation amount (when a variation of the operation exceeds a predetermined range)).
The combination of Hatano and Ferguson fails to explicitly teach integrates information corresponding to a plurality of times of travel as the moving-body information, and stores the moving-body information in the travelable range as a road shape when the variation of the operation falls within the predetermined range.
However, in the same field of endeavor, Mizoguchi teaches:
[…] integrates information corresponding to a plurality of times of travel as the moving-body information, and
(Mizoguchi, FIG 1: (2); FIG. 2; FIG. 3: (Nk-1), (Nk), (Nk+1): (Pi), (Pi+1), (Pi+2), (Nk+1);
Paragraph [0003]: “The present disclosure relates to a map data processing device for a vehicle, the map data processing device processing map data of a road on which a vehicle travels”;
Paragraph [0016]: “…the driving assist system 2 includes, as devices that sense the external environment, a stereo camera unit 3…, lateral radar units 4…, and rear radar units 5 that each detect an object behind the vehicle 1 with microwaves… driving assist system 2 further includes a navigation unit 6 that has map information, and a traffic information communicating unit 7 that acquires traffic information through infrastructure communication such as road-to-vehicle communication and vehicle-to-vehicle communication”;
Paragraph [0022]: “…sensors that detect the traveling state of the subject vehicle 1 include a vehicle speed sensor 10…, a yaw rate sensor 11…, and a steering angle sensor 12…”;
Paragraph [0029]: “The map data computing module 20 uses the map data of the map database DB as first map data to compute second map data based on a recognition result of the surrounding environment and the traveling state of the vehicle. For example, when control information necessary for exerting control to keep a lane in automated driving is computed as the second map data, data such as the road curvature, the road azimuth, the lane width, the type of white line, the number of lanes, and the road shoulder width at the data point Pi identified from information on the latitude and longitude measured by a GPS are computed on the basis of a lane recognition result by the stereo camera unit 3 and the traveling state detected by the vehicle speed sensor 10 and the yaw rate sensor 11.”;
Where the driving assist system 2 is a map data processing device for a vehicle, i.e. a processor with memory and instructions used to implement the following functions, equivalent to the travel controller.
The driving assist system 2 includes devices that sense the external environment such as stereo camera unit 3, lateral microwave radar units 4, rear microwave radar units 5, a navigation unit 6, and a traffic information communicating unit 7.
The driving assist system 2 also includes sensors that detect the traveling state of a subject vehicle such as vehicle speed sensor 10, yaw rate sensor 11, and steering angle sensor 12 (moving-body information).  

store the moving-body information in the travelable range as a road shape when the variation of the operation falls within the predetermined range.
(Mizoguchi, FIG. 2; FIG. 3; FIG. 4: (S4), (S5), (S9);
Paragraph [0025]: “The map database DB includes two databases: a map database DBL that is, for example, referenced chiefly by the navigation unit 6, and a map database DBH that has more detailed data than that of the map database DBL. The map database DBL has map data for guiding a vehicle traveling route and displaying the current position of the vehicle, while the map database DBH has high-definition map data for driving assist control including automated driving”;
Paragraph [0028]: “…The map database DB may also be recorded on at least one of the storage medium of the external server device and a storage medium of the driving assist system 2. The database is updated in the following description chiefly with respect to the high-definition map database DBH for control…”;
Paragraph [0030]: “When the existing road shape is changed by a new road that the map database DB has not yet stored or road works, the map data computing module 20 uses both or one of a recognition result of the surrounding environment by the stereo camera unit 3 and a detection result of the traveling state of the vehicle by an onboard sensor such as the vehicle speed sensor 10 and the yaw rate sensor 11 to compute road shape data such as the road curvature, the cant, and the longitudinal slope as new data on the basis of the latitude, longitude, and azimuth acquired by the GPS, and adds the computed new data to the map database DB”;
Paragraph [0038]: “The update determining module 40 compares the map data of the map database DB with the update data, and when the error between both data is greater than or equal to a determination value, the update determining module 40 determines whether to update the map data of the map database DB with the update data…”;
Paragraph [0056]: “…In step S4, the map data (update data) stored in the buffer are compared with the map data stored in the map database DB with respect to the same data point… if the map data stored in the buffer disagree with the map data stored in the database by an error greater than or equal to the determination value, the flow proceeds to step S5”;
Paragraph [0057]: “In step S5, it is examined whether or not a condition is satisfied that the recognition state of the external environment by the stereo camera unit 3, the vehicle behavior by an onboard sensor, and the reception state of GPS signals are all highly stable. If all of them are highly stable, it is determined that the map data computed by the subject vehicle are correct and the flow proceeds from step S5 to step S9 in which the map data of the map database DB are updated using the computed latest map data as the update data Cr…”;
Where the driving assist system 2 stores map database DB, including the DBL from the GPS used for route guidance and the DBH, i.e. second map data that is used for vehicle 1 control during autonomous driving (store the moving-body information in the travelable range). 
The update determining module 40, part of the driving assist system 2, compares the current map data with the update data for the same data point Pi, and if the difference is within a range that exceeds the determination value (when the variation of the operation falls within the predetermined range), the update determining module 40 updates the map data, storing the surrounding state information and the traveling state of the vehicle as road shape data (store the moving-body information in the travelable range as a road shape)).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the travel controller of Hatano and Ferguson with the feature of storing moving-body information as a road shape based on the information falling within a predetermined range of Mizoguchi because “…map data disagreeing with the actual road situation and environment may deteriorate precision in traveling control… Accordingly, the technique disclosed in Japanese Patent No. 3328939 has to constantly keep the map data updated” (Mizoguchi, Paragraph [0007]), and using the feature of Mizoguchi “…provides a map data processing device for a vehicle, the map data processing device being capable of accurately recognizing the difference between a detailed map database used for traveling control and the actual road situation and environment, keeping the database updated, and exerting accurate traveling control” (Mizoguchi, Paragraph [0008]) where the feature of Mizoguchi allows better autonomous driving control because the detailed map database is constantly updated.

Regarding claim 13, Hatano and Ferguson teach the travel controller for a moving body according to claim 1. The combination of Hatano and Ferguson fails to explicitly teach integrate the outside-world information obtained during manual travel by the driver into the travelable range.
However, in the same field of endeavor, Mizoguchi teaches: 
wherein the controller is further configured to: 
integrate the outside-world information obtained during manual travel by the driver into the travelable range.
(Mizoguchi, FIG 1: (2); FIG. 2; FIG. 3: (Nk-1), (Nk), (Nk+1): (Pi), (Pi+1), (Pi+2), (Nk+1);
Paragraph [0003]: “The present disclosure relates to a map data processing device for a vehicle, the map data processing device processing map data of a road on which a vehicle travels”;
Paragraph [0016]: “…the driving assist system 2 includes, as devices that sense the external environment, a stereo camera unit 3…, lateral radar units 4…, and rear radar units 5 that each detect an object behind the vehicle 1 with microwaves… driving assist system 2 further includes a navigation unit 6 that has map information, and a traffic information communicating unit 7 that acquires traffic information through infrastructure communication such as road-to-vehicle communication and vehicle-to-vehicle communication”;
Paragraph [0022]: “…sensors that detect the traveling state of the subject vehicle 1 include a vehicle speed sensor 10…, a yaw rate sensor 11…, and a steering angle sensor 12…”;
Paragraph [0027]: “… The data of this map database DB are updated and new data are added to the map database DB irrespective of driving modes such as automated driving and manual driving…”;
Paragraph [0029]: “The map data computing module 20 uses the map data of the map database DB as first map data to compute second map data based on a recognition result of the surrounding environment and the traveling state of the vehicle. For example, when control information necessary for exerting control to keep a lane in automated driving is computed as the second map data, data such as the road curvature, the road azimuth, the lane width, the type of white line, the number of lanes, and the road shoulder width at the data point Pi identified from information on the latitude and longitude measured by a GPS are computed on the basis of a lane recognition result by the stereo camera unit 3 and the traveling state detected by the vehicle speed sensor 10 and the yaw rate sensor 11.”;
Where the driving assist system 2 is a map data processing device for a vehicle, i.e. a processor with memory and instructions used to implement the following functions, equivalent to the travel controller.
The driving assist system 2 includes devices that sense the external environment such as stereo camera unit 3, lateral microwave radar units 4, rear microwave radar units 5, a navigation unit 6, and a traffic information communicating unit 7 (outside-world information).
The driving assist system 2 also includes sensors that detect the traveling state of a subject vehicle such as vehicle speed sensor 10, yaw rate sensor 11, and steering angle sensor 12 (moving-body information).  
As shown in FIG. 2 and FIG. 3, the driving assist system 2 uses information from the surrounding environment (outside-world information) and the traveling state of the vehicle 1 at a plurality of times denoted as data points Pi, Pi+1, Pi+2… Nk+1 to create second map data shown in FIG. 3 for use as control information necessary to accurately navigate a road autonomously (integrate the outside-world information obtained into the travelable range).
The map database DB is updated with surrounding environment information obtained irrespective of driving modes such as automated driving and manual driving, i.e. the map database DB is updated using surrounding environment information during manual driving (integrate the outside-world information obtained during manual travel by the driver) to create the second map data to autonomously control a vehicle (into the travelable range)). 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the travel controller of Hatano and Ferguson with the feature of integrating the outside-world information obtained during manual travel by the driver into the travelable range of Mizoguchi because “…map data disagreeing with the actual road situation and environment may deteriorate precision in traveling control… Accordingly, the technique disclosed in Japanese Patent No. 3328939 has to constantly keep the map data updated” (Mizoguchi, Paragraph [0007]), and using the feature of Mizoguchi “…provides a map data processing device for a vehicle, the map data processing device being capable of accurately recognizing the difference between a detailed map database used for traveling control and the actual road situation and environment, keeping the database updated, and exerting accurate traveling control” (Mizoguchi, Paragraph [0008]) where the feature of Mizoguchi allows better autonomous driving control because the detailed map database is constantly updated.

Regarding claim 14, Hatano, Ferguson, and Mizoguchi teach the travel controller for a moving body according to claim 6. Mizoguchi further teaches:
the controller is further configured to: 
determine a reliability of at least one of the operation, the outside-world information, and the moving-body information, -5- 4845-5211-2867.1Atty. Dkt. No. 093704-0347 
(Mizoguchi, FIG 1: (2), (30); 
Paragraph [0031]: “The update data computing module 30 computes update data Cr for updating the map data of the map database DB from the map data computed by the map data computing module 20 on the basis of the reliability R of the data. The reliability R has a maximum value Rmax (e.g. Rmax=10) when the recognition state of the external environment by the stereo camera unit 3, the vehicle behavior (such as a yaw rate change and a change in the lateral acceleration) detected by an onboard sensor, and the reception state of GPS signals are stable and the difference between the last value and latest value of the map data computed by the map data computing module 20 is small. The recognition state, the vehicle behavior, and the reception state of GPS signals increase or decrease the value of the reliability R”;
Where the driving assist system 2 includes update data computing module 30, which determines a reliability R of the data from the recognition state of the external environment by the stereo camera unit 3 (determine a reliability of the outside- world information), the vehicle behavior (such as a yaw rate change and a change in the lateral acceleration) detected by an onboard sensor (determine a reliability of the moving-body information), and the reception state of GPS signals)
correct the current position and the advancing angle of the host moving body based on the reliability.
(Mizoguchi, FIG 1: (2), (40); 
The map database DB includes two databases: a map database DBL… and a map database DBH… The map database DBL has map data for guiding a vehicle traveling route and displaying the current position of the vehicle, while the map database DBH has high-definition map data for driving assist control including automated driving”;
Paragraph [0028]: “…The database is updated in the following description chiefly with respect to the high-definition map database DBH for control…”;
Paragraph [0030]: “When the existing road shape is changed by a new road that the map database DB has not yet stored or road works, the map data computing module 20 uses both or one of a recognition result of the surrounding environment by the stereo camera unit 3 and a detection result of the traveling state of the vehicle by an onboard sensor such as the vehicle speed sensor 10 and the yaw rate sensor 11 to compute road shape data such as the road curvature, the cant, and the longitudinal slope as new data on the basis of the latitude, longitude, and azimuth acquired by the GPS, and adds the computed new data to the map database DB”;
Paragraph [0041]: “If the recognition state of the external environment by the stereo camera unit 3, the vehicle behavior (such as a yaw rate change and a change in the lateral acceleration) detected by an onboard sensor, and the reception state of GPS signals are highly stable and the difference between the last value and latest value of the update data is small, the update determining module 40 determines that the map data computed from the recognition of the external environment and the traveling state of the vehicle are more correct than the value of the database”;
Paragraph [0042]: “…When a condition is satisfied that the product of the frequency N of discrepancy and the reliability R is greater than or equal to a threshold Dset as shown in the following (4) expression, the update determining module 40 permits the updating of the map database DB. The threshold Dset is set in a manner that the condition is satisfied at relatively less attempts, supposing that the reliability R in the scene of (b1) has a maximum value.
N×R>Dset   (4)”;
Where the driving assist system 2 includes update determining module 40 which updates the map database DBH used for controlling an autonomous vehicle (correct a position and angle of a host moving body), including the traveling state of the vehicle by an onboard sensor such as the vehicle speed sensor 10 and the yaw rate sensor 11 (correct the advancing angle of the host moving body) as well as the vehicle’s latitude, longitude, and azimuth acquired by the GPS (correct the current position of the host moving body).  


Regarding claim 15, Hatano and Ferguson teach the travel controller for a moving body according to claim 1. Although Hatano teaches perform communication between moving bodies or between a moving body and a road (Hatano, FIG. 1; FIG. 3: (55); Paragraph [0049]), the combination of Hatano and Ferguson fails to teach the limitations of claim 15 as a whole. 
However, in the same field of endeavor, Mizoguchi teaches: 
the controller is further configured to: 
perform communication between moving bodies or between a moving body and a road; 
(Mizoguchi, FIG 1: (2), (7);
Paragraph [0003]: “The present disclosure relates to a map data processing device for a vehicle, the map data processing device processing map data of a road on which a vehicle travels”;
Paragraph [0016]: “…The driving assist system 2 further includes a navigation unit 6 that has map information, and a traffic information communicating unit 7 that acquires traffic information through infrastructure communication such as road-to-vehicle communication and vehicle-to-vehicle communication”;
Where the driving assist system 2 is a map data processing device for a vehicle, i.e. a processor with memory and instructions used to implement the following functions, equivalent to the travel controller.
The driving assist system 2 further includes a traffic communicating unit 7 that acquires traffic information through infrastructure communication such as road-to-vehicle communication and vehicle-to-vehicle communication i.e. a dedicated communication line (perform communication between a moving body and a road or between moving bodies))
acquire a travelable range of another moving body via the communication; and 
(Mizoguchi, FIG. 1: (2), (7);
The navigation unit 6 has map information on traveling environments such as the positions of intersections and traffic lights, the number of lanes of roads, the curvature radii of roads, maximum speed and no-passing zones, and displays the position of the subject vehicle on the map measured, for example, by a GPS on the display. Meanwhile, through road-to-vehicle communication via facilities installed on roads and vehicle-to-vehicle communication with another vehicle, the traffic information communicating unit 7 acquires, for example, traffic information on areas and crossroads that the stereo camera unit 3, the lateral radar unit 4, or the rear radar units 5 fail to recognize (sense)”;
Where the driving assist system 2 includes traffic communication unit 7, which receives traffic information from road-to-vehicle communication and vehicle-to-vehicle communication (acquire a travelable range of another moving body))
integrate the travelable range of the other moving body acquired into a travelable range of the host moving body.
(Mizoguchi, FIG. 1: (2);
Paragraph [0020]: “… through road-to-vehicle communication via facilities installed on roads and vehicle-to-vehicle communication with another vehicle, the traffic information communicating unit 7 acquires, for example, traffic information on areas and crossroads that the stereo camera unit 3, the lateral radar unit 4, or the rear radar units 5 fail to recognize (sense)”;
Paragraph [0021]: “The traffic information communicating unit 7 may be installed as a dedicated device, but may also be integrated with the navigation unit 6”;
Paragraph [0025]: “The map database DB includes two databases: a map database DBL… and a map database DBH… The map database DBL has map data for guiding a vehicle traveling route and displaying the current position of the vehicle, while the map database DBH has high-definition map data for driving assist control including automated driving”;
Paragraph [0028]: “…The database is updated in the following description chiefly with respect to the high-definition map database DBH for control…”;
Paragraph [0030]: “When the existing road shape is changed by a new road that the map database DB has not yet stored or road works, the map data computing module 20 uses both or one of a recognition result of the surrounding environment by the stereo camera unit 3 and a detection result of the traveling state of the vehicle by an onboard sensor such as the vehicle speed sensor 10 and the yaw rate sensor 11 to compute road shape data such as the road curvature, the cant, and the longitudinal slope as new data on the basis of the latitude, longitude, and azimuth acquired by the GPS, and adds the computed new data to the map database DB”;
Where the driving assist system 2 integrates the traffic information acquired from another vehicle from the traffic information communicating unit 7 (integrate the travelable range of the other moving body acquired), which includes information that the stereo camera unit 3, the lateral radar unit 4, or the rear radar units 5 failed to recognize into integrated surrounding environment information.
The driving assist system 2 then uses the integrated surrounding environment information to update the map database DBH, which is a detailed map for controlling the autonomous vehicle (integrate the travelable range of the other moving body into a travelable range of the host moving body)). 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the travel controller of Hatano and Ferguson with the feature of integrating the travelable range of the other moving body acquired by the travelable-range acquiring unit into a travelable range of the host moving body of Mizoguchi because “…through road-to-vehicle communication via facilities installed on roads and vehicle-to-vehicle communication with another vehicle, the traffic information communicating unit 7 acquires… traffic information on areas and crossroads that the stereo camera unit 3, the lateral radar unit 4, or the rear radar units 5 fail to recognize (sense)” (Mizoguchi, Paragraph [0020]), where obtaining traffic information from other vehicles allows the driving assist system 2 to operate with more accurate information.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hatano and Ferguson as applied to claim 1 above, and in further view of Attard et al. (PGPub No US 2015/0175070 A1), henceforth known as Attard. 
Regarding claim 10, Hatano and Ferguson teach the travel controller for a moving body according to claim 1. Ferguson further teaches:
wherein the controller is further configured to: -4- 4845-5211-2867.1Atty. Dkt. No. 093704-0347 
calculate a degree of a wobble of the host moving body using at least one of the operation, the outside-world information, or the moving-body information obtained when the travel control is performed for the travelable range as the evaluation target, and 
(Ferguson, FIG. 1: (104), (112); 3A: (308), (310);
Col 5, lines 6-15: “The GPS 122 can include any number and combination of sensors, and can be configured to estimate a geographic location of the vehicle 100. To this end, the GPS 122 can include a transceiver that is operable to provide information regarding the position of the vehicle 100 with respect to the Earth. The IMU 124 can include any number and combination of sensors (for example, accelerometers and gyroscopes), and can be configured to sense position and orientation changes of the vehicle 100 based on inertial acceleration”;
Col 11, lines 3-5, 17-21, 26-35: “…In the first autonomous mode, the vehicle 308 can be navigated based on map data…
While the vehicle 308 is in the first autonomous mode, a computer system of the vehicle 308 can obtain sensor data using a sensor unit 310 of the vehicle 308 or any other sensor of the vehicle 308. The sensor data can be indicative of the environment of the vehicle 308…
…when the vehicle 308 is in the first autonomous mode, the vehicle's computer system can compare the map data to the sensor data in order to detect an inadequacy in the map data… the computer system can determine, based on the comparison, whether the difference between the map data and the sensor data exceeds a predetermined threshold. If the difference exceeds the threshold, then the computer system can determine that that the map data is inadequate. In some implementations, the map data can be compared to the sensor data in real-time.…”;
Where in the first autonomous mode the computer system 112 compares map data against sensor data such as the vehicle’s position and orientation in real-time (using the moving-body information obtained when the travel control is performed for the travelable range as the evaluation target) to determine a difference between the map data and the sensor data (calculate a degree of a wobble of the host moving body))
determine a travel control possibility based on the degree of the wobble, 
(Ferguson, FIG. 1: (104), (112); 3A: (308), (310);
Col 3, lines 55-61: “…the autonomous modes can include one or more of a first autonomous mode, a second autonomous mode, and a third autonomous mode… While the vehicle 100 is in one of the autonomous modes, the vehicle 100 can be configured to operate without a need for human interaction…”;
Col 11, lines 29-34, 39-41: “…the computer system can determine, based on the comparison, whether the difference between the map data and the sensor data exceeds a predetermined threshold. If the difference exceeds the threshold, then the computer system can determine that that the map data is inadequate…
In response to detecting an inadequacy in the map data, the computer system of the vehicle 308 can control the vehicle 308 in a second autonomous mode, and can provide an indication of an option to switch to a manual mode…”;
Where the computer system 112 (the travelable-range evaluation unit) maintains the first autonomous mode (determines a travel control possibility), where the computer system 112 (control unit) autonomously controls the vehicle without the need for human interaction, based on whether the difference between the map data and the sensor data remains below a predetermined threshold (based on the degree of the wobble))
determine that travel control is not possible when a deviation between outside-world information and moving-body information at the time of travel control is greater than a threshold, 
(Ferguson, FIG. 1: (104), (112); 3A: (308), (310);
Col 3, lines 55-61: “…the autonomous modes can include one or more of a first autonomous mode, a second autonomous mode, and a third autonomous mode… While the vehicle 100 is in one of the autonomous modes, the vehicle 100 can be configured to operate without a need for human interaction…”;
Col 11, lines 29-34, 39-41: “…the computer system can determine, based on the comparison, whether the difference between the map data and the sensor data exceeds a predetermined threshold. If the difference exceeds the threshold, then the computer system can determine that that the map data is inadequate…
In response to detecting an inadequacy in the map data, the computer system of the vehicle 308 can control the vehicle 308 in a second autonomous mode, and can provide an indication of an option to switch to a manual mode…”;
Where the computer system 112 switches to a second autonomous mode and prompts the driver to switch to manual mode, i.e. autonomous control not possible (determine that travel control is not possible) when a difference between the map data and the sensor data during autonomous travel (when a deviation between outside-world 
The combination of Hatano and Ferguson fails to explicitly teach permit a driver to set the threshold in advance and set the threshold based on a driving behavior of a driver.
However, in the same field of endeavor, Attard teaches:
permit a driver to set the threshold in advance, and 
(Attard, FIG. 1: (105), (117), (119); 
Abstract: “A first confidence assessment concerning whether the vehicle should operate autonomously may then be generated, and it may be determined whether the first confidence assessment meets or exceeds a predetermined threshold. An alert may be provided via a user interface in the vehicle relating to ending autonomous operation of the vehicle if the first confidence assessment meets or exceeds the predetermined threshold”;
Paragraph [0015]: “A memory of the computer 105 may further store one or more parameters 117 for comparison to confidence assessments 118. Accordingly, a parameter 117 may define a set of confidence intervals; when a confidence assessment 118 indicates that a confidence value falls within a confidence interval at or passed a predetermined threshold, such threshold also specified by a parameter 117, then the computer 105 may include instructions for providing an alert or the like to a vehicle 101 operator”;
Paragraph [0016]: “In general, a parameter 117 may be stored in association with an identifier for a particular user or operator of the vehicle 101… the computer 101 may use mechanisms, such as… user input to the computer 105… to identify a particular vehicle 101 operator whose parameters 117 should be used…”;
Where computer 105, equivalent to the travel controller, receives user input identifying the particular user/operator of vehicle 101 in order to apply the user/operator specific parameter 117, which includes a threshold with which to compare confidence assessments 118. In other words, computer 105 allows a user/operator to input identifying information which sets a user/operator specific threshold prior to driving (permit a driver to set the threshold in advance), where the comparison of parameter 117 to confidence assessment 118 determines whether autonomous driving is possible)
set the threshold based on a driving behavior of a driver.
(Attard, FIG. 1: (105), (117), (119); 
Various mathematical, statistical and/or predictive modeling techniques could be used to generate and/or adjust parameters 117. For example, a vehicle 101 could be operated autonomously while monitored by an operator. The operator could provide input to the computer 105 concerning when autonomous operations appeared safe, and when unsafe. Various known techniques could then be used to determine functions based on collected data 115 to generate parameters 117 and assessments 118 to which parameters 118 could be compared”;
Where parameter 117, including the threshold, is adjusted (set the threshold) based on an operator’s input to computer 105 concerning when autonomous operations appear safe and when they appear unsafe (based on a driving behavior of a driver)). 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the travel controller of Hatano and Ferguson with the feature of allowing a driver to set a threshold in advance and set a threshold based on a driver behavior of Attard because “It may be necessary or desirable, in an autonomously operated vehicle 101, for a human operator to assume vehicle 101 operations where an autonomous driving module 106, e.g., included in a vehicle computer 105, can no longer operate the vehicle 101 with acceptable confidence, e.g., confidence expressed numerically that is lower than a predetermined threshold” (Attard, Paragraph [0004]) and “Appropriate parameters 117 to be associated with a particular vehicle 101 operator, e.g., according to an identifier for the operator, may be determined in a variety of ways, e.g., according to operator age, level of driving experience, etc…” (Attard, Paragraph [0016]). Permitting a driver to set the threshold in advance and according to a driver behavior can allow the autonomous vehicle to alert the driver that the autonomous vehicle’s ability to navigate is below a threshold confidence value, specific to the driver’s sense of safety, and the driver can then take over manual control. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Takamatsu et al. (US Patent No 9,227,635 B1) teaches a method of assisting a driver of a vehicle where a parameter is selected to assist a driver of the vehicle in driving a segment of the road. The parameter includes information on the location of a boundary along the road and a preferred trajectory to be driven along the road. A controller determines whether a current trajectory of the vehicle while travelling the road is deviating from the preferred trajectory of the vehicle along the road. A feedback operation is provided to assist the driver in guiding the vehicle nearer to the preferred trajectory based on the selected parameter. The controller 14 sets the maximum assist torque for each driver based on the known characteristics of the driver and the threshold distance from the road boundary 28.
Montemerlo et al. (US Patent No 8,954,217 B1) teaches aspects relating to determining whether an autonomous vehicle should be driven in an autonomous or semiautonomous mode. A computer may maneuver a vehicle in an autonomous or a semiautonomous mode, receive data from one or more sensors to identify objects and the characteristics of the objects. The detected objects and their respective characteristics may be compared to a traffic pattern model and detailed map information. If the characteristics of the objects deviate from the traffic pattern model or detailed map information by more than some acceptable deviation threshold value, the computer may generate an alert to inform the driver of the need to take control of the vehicle or the computer may maneuver the vehicle in order to avoid any problems.
Fields et al. (US Patent No 10,077,056 B1) teaches a system and method for measuring a driver's actual driving behaviors (e.g., acceleration, deceleration) in a manual driving mode to determine their preferred driving style, and then causing an autonomous or semi-autonomous vehicle to operate itself, within limits, in accordance with the drivers' driving style when operating in a self-driving mode, thereby providing a more familiar and comfortable driving experience for the driver.
Giurgiu et al. (PGPub No US 2017/0074659 A1) teaches an approach for generating location data error maps. The approach involves determining location data error information associated with at least one set of location data. The approach also involves causing, at least in part, an encoding of the location data error information as a function of a position parameter. The approach further involves causing, at least in part, a generation of at least one location data error map based, at least in part, on the encoding.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tawri M Matsushige whose telephone number is (571)272-3715.  The examiner can normally be reached on M-TH (0830-1600).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571)270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/T.M.M./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668